CUNNINGHAM, J.
The appellant bought a large quantity of whiskey, wine, and beer, at Imperial, in the state of California. He loaded the liquor in an automobile in cases and suitcases, and placed tags on the cases indicating their contents. A quilt used for bedding was thrown over the load *42in the automobile, and the suitcases were placed on the outside attachments of the machine. No attempt was made to conceal the character of the load carried.
The appellant testified as follows:
“We crossed the Colorado River at Yuma over the new state bridge, and came into Arizona at Yuma, in Yuma county, Arizona. We stopped in. Yuma for a little while on the public street, and then came on toward Phoenix to a place near Buckeye, in Maricopa county, where we were arrested. I intended to drink myself this liquor I brought in, and never intended to sell it, . . . nor dispose of it to anyone else.”
On cross-examination, the county attorney was permitted, over the objection of appellant, to inquire of the appellant whether he had made a number of trips to the same place, other than the trip he admitted he did make. The purpose for which the county attorney asked the questions was to cross-examine the appellant “relative to his use of whiskey, as a person who drinks that you inquired into.” The objections raised were that the matter was not proper cross-examination, that the questions tend to show the commission of another offense, and that it is immaterial and irrelevant. The witness denied that he made frequent trips and returned with intoxicating liquors. The witness was asked whether witness had not made statements, at the time of his making a second •trip, to another named person to the effect that witness was bringing the liquors in for a certain named person. This was objected to on the grounds that it is improper examination, that it is immaterial, irrelevant, incompetent, and improper cross-examination, and offered for the purpose of prejudicing the jury against the defendant. These objections were overruled. The appellant, in answer to all of the questions, answered in the negative. The matters to which these objections were raised were gone into in detail. At all times the defendant answex'ed, when required to answer, in the negative.
When the defendant had rested his case, the state in rebuttal introduced testimony tending to coixtradict the denials made by the appellant on his cross-examination. The charge against a codefendant was dismissed by the prosecution, and the codefendant testified as a witness for the state. The jury returned a verdict of guilty. The court pronounced a judg*43ment of conviction accordingly. From the judgment and from the order refusing a new trial, the defendant appeals.
The appellant contends that the superior court of Maricopa county has no jurisdiction of the offense, for the reason the offense was committed in Yuma county, and not in Maricopa county, as the intoxicating liquors were actually introduced into the state within Yuma county. Consequently, he argues that the offense was committed wholly in Yuma county. This court, in Reynolds v. State, 18 Ariz. 388, 161 Pac. 885, considered the question here presented, and a majority of the court resolved the question against the appellant’s contention. I adhere to the ruling there made.
The defendant requested the court in writing to give the following instruction:
“You are instructed that, before you are justified in finding the defendant guilty, you must be satisfied by the evidence beyond a reasonable doubt that the defendant introduced the whiskey in question into this state for an unlawful purpose; that is, to sell, give, barter, or dispose of to another. He is not guilty if he introduced it for his own personal use or consumption.”
The court refused to give this instruction, of which order the appellant complains.
At the written request of the defendant, the court gave the following instruction:
“The court instructs the jury that a person may lawfully introduce whiskey into this state for his own personal use or consumption. That is no crime, and, if you believe from the evidence that the defendant introduced the whiskey in question into the state for his own personal use or consumption, it is your duty to acquit him.”
Before the recent amendment of the prohibition laws of the state, these instructions, the one given and the one refused, fairly stated the law. Having given one, no error was committed by the court in refusing to give another which sets forth the same principle of law but by a different arrangement of the language used to express the idea involved.
The appellant complains of the inquiry, on cross-examination, over his objection “if this was the first time he had ever brought any load of whiskey into the state, and if he had not made regular trips to Imperial, bringing in whiskey each time. The objection was made on the ground that it was not proper *44cross-examination of the defendant, and for the further reason that it tended to show the commission of another offense.”
The sole defense offered by the defendant was that the liquors he admits that he introduced from the state of California, were introduced by him for purposes of his own personal use, and not for illegal disposition by him. The appellant on his direct examination so testified. Thereupon the state had the right to test the matter of the defendant’s purpose for introducing the liquors, by a cross-examination into that issue injected into the trial for the first time by the defendant’s evidence in chief. The inquiry made was both relevant and material to the issue raised.
The evidence offered by the state in rebuttal, of which complaint is made, that is, evidence tending to show that defendant made other and different statements of the use to which the liquors which he brought in were intended for, was relevant and competent as bearing on the defense offered. The evidence of trips made by the defendant to the same place and loads of whiskey brought back by him other than the load in question in' this case was also pertinent to the issue raised on the part of the defendant.
The trial court did not err in admitting the testimony of which appellant has complained. I am of the opinion the record is free from reversible error. Consequently, the judgment must be affirmed.
FRANKLIN, C. J., and ROSS, J., concur.